Citation Nr: 1512182	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back arthritis.

2.  Entitlement to service connection for a right knee disability manifested by limitation of motion.

3.  Entitlement to service connection for a left knee disability manifested by limitation of motion. 

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran's low back arthritis is related to active service.

2.  The Veteran's right knee disability is related to active service.

3.  The Veteran's left knee disability is related to active service.

4.  The Veteran's current headaches are not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back arthritis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a right knee disability manifested by limitation of motion have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for a left knee disability manifested by limitation of motion have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for headaches have not been met. 38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard January 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in October 2010.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.



II.  Service Connection

Legal Framework 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.

Facts

The Veteran's August 1980 expiration-term of service (ETS) Physical Examination documents that the Veteran reported recurrent low back pain and bilateral knee pain that began after her inservice pregnancy.  The report also documents issues with sinusitis.  A January 1978 Record of Medical Care documents that the Veteran sought treatment for an illness that manifested in symptoms of sore throat, cough, nasal congestion, headache, nausea, vomiting, and diarrhea.  

The Veteran received a VA examination in October 2010 in connection with her claims for a back disability, bilateral knee disability, and headaches.

For the back examination, the examiner provided a diagnosis of lumbar degenerative disc disease and concluded that it was less likely than not that the disability was related to active service.  He found it unlikely because there was only a single notation of back pain in the Veteran's service treatment records and there was no evidence of subsequent treatment or complaints for back pain until the Veteran received treatment in 2008.  The examiner did, however, note that in a March 2009 Neurosurgical Consultation the Veteran reported that she had suffered from back pain for many years and that it had increased in severity in the past two years, but the examiner did not explain how this factored into his conclusion. 

For the knees examination, the examiner provided a diagnosis of minor reduction of bilateral range of motion of the knees due to pain and concluded that it was less likely than not that the condition was related to active service.  He reasoned that the Veteran's service treatment records showed only a single notation of knee pain, contained in the August 1980 ETS Physical Examination, and her exam was normal on discharge.  He added that the exam he had performed produced normal results except for the minor reduction in range of motion, which could be her regular range of motion.

In the neurological examination, the Veteran reported that she had headaches in childhood and in the military but they became more severe after her inservice pregnancy.  She stated that she went on sick call for them but was never given a diagnosis until after discharge.  She reported that she also has spells where her headaches are frequent and severe and they may be related to hormonal changes.

The examiner provided a diagnosis of migraine headaches and concluded that it was less likely than not that it is related to active service.  He reasoned that there were only two notations of headaches in the Veteran's service treatment records, once on the January 1978 Record of Medical Care and a second time as "sinusitis" on the August 1980 ETS Physical Examination, and that each time the headaches were associated with nasal/sinus symptoms; there was no ongoing treatment of such headaches after service; and the first mention of headaches after discharge occurred in November 2001.

Low Back Arthritis

The October 2010 VA examination diagnosed the Veteran with lumbar degenerative disc disease.  The current disability criterion is met.

The August 1980 ETS Physical Examination documents that the Veteran reported experiencing recurrent low back pain in service.  Thus, the in-service element of service connection is met.

In reviewing the evidence relating to a nexus between her current lumbar arthritis and active service, the Board finds that the Veteran first experienced recurrent low back pain in service and this pain continued since service to its present manifestation of arthritis.  The Veteran and her spouse are competent to report such first-hand observations regarding her symptoms, and as they have remained consistent throughout the course of the appeal the Board also finds that they are credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006) (continuity of symptoms need not be supported by contemporaneous medical evidence).  The Board notes that the allegations of symptomatology were also corroborated in a March 2009 Neurosurgical Consultation in which the Veteran reported that the onset of back pain was slow and that she had suffered for many years.  The October 2010 opinion of the VA examiner is less persuasive because it relied too heavily on a lack of post-service treatment for back problems and failed to adequately consider the Veteran's credible statements regarding the continuity of symptoms.  See Buchanan, 451 F.3d at 1335.

Thus, the Board concludes that the evidence of record demonstrates a continuity of symptomatology for the Veteran's low back arthritis; service connection for low back arthritis is warranted.


Knee Disabilities

The October 2010 VA examination diagnosed the Veteran with a minor reduction of bilateral range of motion of the knees due to pain.  The current disability element of service connection is met.

The August 1980 ETS Physical Examination documents that the Veteran reported experiencing bilateral knee pain since her pregnancy in 1979, which occurred during active service.  The in-service element of service connection is met.

In reviewing the evidence relating to a nexus between her current condition and active service, the Board finds that the Veteran experienced knee pain after her in-service pregnancy and it has continued since.  This was first documented on her August 1980 ETS Physical Examination, otherwise known as a separation examination, and both she and her spouse have alleged that this pain has continued and worsened since service.  The Veteran and her spouse are competent to report such observations regarding her symptoms and the Board finds that these reports are credible.  See Washington, 19 Vet. App. at 368; see also Buchanan, 451 F.3d at 1335.  In contrast, the October 2010 VA examination report is less persuasive as it is based, in part, on the incorrect belief that the Veteran's separation examination did not show any complaints of knee pain.  As noted above, the August 1980 ETS Physical Examination was the Veteran's separation examination.  Moreover, in reaching his conclusion, the examiner improperly relied on a lack of treatment history for a knee disability without adequately giving consideration to the Veteran's credible statements regarding continuity of her symptoms.  See Buchanan, 451 F.3d at 1335.

In sum, the Board finds that the evidence regarding continuity of symptomatology is at least in equipoise; resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for right and left knee disabilities manifested by limitation of motion is warranted.  See U.S.C.A. § 5107.


Headaches

The October 2010 VA examination diagnosed the Veteran with migraine headaches.  The current disability element of service connection is met.

The January 1978 Record of Medical Care documents an in-service instance where the Veteran sought treatment for an illness and one of the symptoms included headaches.  The in-service incurrence element of service connection is met.

The Veteran's primary contention has been that she has experienced headaches since childhood, that they worsened after her in-service pregnancy, and that they have continued and worsened through present day.  However, a preexisting headache condition was not noted upon her entrance into service.  As such, the presumption of soundness attaches and the burden falls upon VA to rebut the presumption of soundness by showing clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation.  38 C.F.R. § 3.304(b).  In reviewing the evidence, the Board finds that the Veteran is competent and credible in relating her symptoms of headaches; however, the record contains no additional corroborating evidence that the condition preexisted service and her service treatment records contain no notations of headaches worsening due to her pregnancy.  The Veteran and her spouse's lay statements, alone, do not rise to the level of clear and unmistakable evidence and therefore VA cannot meet its burden of rebutting the presumption of soundness; the Veteran is presumed sound upon service entrance.  Id.

In reviewing the evidence relating to a nexus between her current migraine headache disability and active service, the Board finds that, while she did experience a headache during active service, the symptoms have not continued and her current disability is distinct.  On October 2010 VA examination, the examiner noted that the in-service report of a headache was related to a nasal/sinus illness and there was no separate evidence of an ongoing headache condition.  

The preponderance of the evidence is against the claim for service connection for headaches; there is no doubt to be resolved; service connection for headaches is not warranted.


ORDER

Service connection for low back arthritis is granted.

Service connection for a right knee disability manifested by limitation of motion is granted.

Service connection for a left knee disability manifested by limitation of motion is granted.

Service connection for headaches is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


